Citation Nr: 1518865	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety disorder, evaluated as 10 percent disabling, prior to August 7, 2013, and 30 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1980 to January 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran is unemployable due to the effects of his chronic anxiety disorder, coronary artery disease and diabetes mellitus, type  II.  See April 2011 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

In June 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a September 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's assigned rating for chronic anxiety disorder from 10 percent to 30 percent, effective August 7, 2013.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal.

The Board notes that the Veteran submitted private medical evidence after the most recent Supplemental Statement of the Case.  However, as the newly submitted evidence is duplicative of the evidence of record, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304(c).  Thus, the Board finds no prejudice to the Veteran in adjudicating the claim.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected psychiatric disorder is manifested by sleep disturbances, difficulty interacting in social environments, nightmares, anxiety, anger, irritability, depression, and difficulty concentrating.  

2.  At no time during the period on appeal has the Veteran demonstrated a flattened affect; near continuous panic or depression that affects his ability to function independently; impaired judgment or abstract thinking; gross impairment in thought processes or communication; persistent hallucinations or delusions; persistent danger of hurting self or others, or other symptoms on a par with the level of severity exemplified in these manifestations.  

3.  The Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for the service-connected chronic anxiety disorder were met prior to August 7, 2013.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9400 (2014).

2.  The criteria for a rating in excess of 30 percent rating for the service-connected chronic anxiety disorder have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9400 (2014).


3.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in September 2008 and May 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations February 2009 and August 2013.  The examiners reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Therefore, the Board finds that the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability evaluation.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In September 2008, the Veteran filed a claim for entitlement to service connection for PTSD.  The RO interpreted it as a claim for an increased rating, since the Veteran was already service-connected for a psychiatric disorder.  Notably, psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Multiple ratings for different diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  In this case, there is no such medical evidence attributing some symptoms to one psychiatric diagnosis, and others to a separate diagnosis.  Therefore, all of the Veteran's psychiatric symptoms are regarded as part and parcel of the service-connected disability. 

An August 2008 letter from the Pensacola Vet Center states that the Veteran reported a significant history of sleep disturbances and a prolonged history of isolation and difficulty interacting in social environments.  The clinician noted that the Veteran's symptoms were consistent with a PTSD diagnosis.  Specifically, the clinician noted the Veteran's symptoms of nightmares, anxiety, active avoidance, loss of interest, restriction of emotions, hypervigilance, anger and irritability.  

At an August 2008 VA Mental Health treatment visit, the clinician noted that the Veteran had symptoms of intrusive memories of traumatic events and symptoms of hyperarousal.  The Veteran reported that he "flies off the handle," has had a strong desire to withdraw; has symptoms of depression, including insomnia, low mood, lack of motivation, feelings of guilt and worthlessness and passive suicidal ideation.  He denied suicidal intent or plan, but wondered if he would be better off dead.  He denied hallucinations.  

At a December 2008 mental health treatment visit, the Veteran reported anxiety, nightmares and intrusive thoughts.  The clinician noted that the Veteran was cooperative and calm; his mood and affect congruent as anxious and depressed.  The Veteran was fully oriented.  His GAF score was 53.  

A February 2009 mental health treatment note where the clinician noted that the Veteran was appropriately dressed and was alert and oriented; his affect was dull/flat; his mood appeared anxious and behavior somewhat cautious.  The Veteran denied suicidal/homicidal ideations.  His GAF score was 55. 

The Veteran was afforded a VA examination in February 2009 where the Veteran reported symptoms of recurrent and intrusive distressing recollections of events; recurrent and distressing dreams; intense psychological responses to things that resemble his in-service traumatic experiences; avoidance of activities; difficulty staying asleep; irritability; difficulty concentrating; and hypervigilence.  The Veteran reported that he experienced these symptoms weekly to daily at a moderate to severe level.  The Veteran reported anxiety attacks and that he has limited friendships.  His daily interactions are limited as well.  He reported that he recently retired in 2004 and had been employed in civil service for 17 years.  

On examination, the examiner noted that the Veteran was well groomed, friendly and cooperative.  The Veteran appeared mildly anxious with full and reactive affect.  The Veteran denied suicidal and homicidal ideations.   The examiner noted that the Veteran's attention, memory and judgment were within normal limits.  The examiner noted that the Veteran's responses to the assessments for a PTSD were inconsistent.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, with a GAF score of 75.  The examiner noted that there was no total occupational and social impairment.

A May 2009 VA mental health treatment visit note indicates that the Veteran was appropriately dressed and was alert and oriented.  His affect was appropriate to discussion and his mood appeared anxious.  The Veteran denied suicidal/homicidal ideations.  The clinician noted that the Veteran's posture was relaxed until the clinician disagreed with his diagnoses for service connection.  In that regard, the clinician pointed out to the Veteran the differences in the diagnoses for PTSD and generalized anxiety.  The Veteran then exhibited anger and refused to remain for the remainder of the session.  His GAF score was 57.  

A June 2009 letter from the Pensacola Vet Center indicates that the Veteran was receiving treatment for his symptoms of nightmares, increased anxiety, active avoidance, loss of interest, hypervigilence, anger and irritability.  

A June 2013 letter from the Pensacola Vet Center indicates that the Veteran is receiving bimonthly treatment for his symptoms of nightmares, anxiety, avoidance, loss of interest, hypervigilence, anger and irritability.  

A July 2013 VA psychiatric consultation note indicates that the Veteran appeared angry from the onset, mainly with the VA's refusal to recognize his symptoms as a PTSD diagnosis.  The clinician tried to offer treatment, but the Veteran remained angry and expressed his frustration with the VA disability process and then left abruptly.  The clinician noted that although the Veteran appeared angry, he did not appear to be a danger to himself or others.  His GAF score was 60.  

The Veteran was afforded another VA examination in August 2013 where the examiner noted the Veteran's generalized anxiety disorder.  The Veteran reported depressed mood, anxiety and chronic sleep impairment.   His GAF score was 65, with some symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well.  

The Board finds that the Veteran's anxiety disorder is generally manifested by sleep disturbances including nightmares, difficulty interacting in social environments, anxiety, anger and irritability, depressed mood, and subjective complaints of difficulty concentrating.  He has a lack of motivation and limited friendships.  The Board finds that these symptoms are of similar severity as those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula includes chronic sleep impairment, depressed mood and anxiety, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's psychiatric disorder.

Although the 50 rating criteria contemplate deficiencies in "motivation or mood," such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates a deficiency in "mood" among other areas, does not mean his anxiety disorder rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's anxiety disorder is expressly contemplated by the 30 percent criteria, which contemplates "depressed mood and anxiety."  38 C.F.R. § 4.130.  Also, the Veteran's GAF scores have ranged from 53 to 75, which indicate a moderate level of severity.  

The Board also finds that the Veteran's anxiety disorder symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency, as noted by the August 2013 VA examination.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating or higher.  In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  His judgment and abstract thinking have not bene impaired.  He has not been disorientated of time and or place, nor has he had objective evidence of memory loss or cognitive functioning.  He did not experience any hallucinations or delusions and was not in danger of hurting himself or others.

In sum, the Board finds that the Veteran's symptoms due to his psychiatric condition are such that are contemplated by the 30 percent rating.  Therefore, the Board grants a 30 percent rating prior to August 7, 2013, and denies a rating in excess of that for the remainder of the appeal period.
IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disability is inadequate.  It is manifested by signs and symptoms such as anger, irritability, sleep disturbances, anxiety, and depressed mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




V.  TDIU

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for coronary artery disease, currently rated as 60 percent disabling; chronic anxiety disorder, rated as 30 percent disabling (granted in current decision); diabetes mellitus, type II, rated as 10 percent disabling; residuals of a fracture to the fifth digit of right hand, rated as noncompensable; chronic sinusitis, rated as noncompensable; and left side kidney stones, rated as noncompensable.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

At an August 2009 mental health treatment visit, the Veteran reported that he was retired and receives Social Security Administration (SSA) benefits, which appear to be age-related benefits.  He reported that he applied for a job and was denied due to his heart problems.  He stated that he has heart trouble and has a stent in his heart.  

The Veteran was afforded a VA examination in April 2013 in connection with his claim for a TDIU.  The examiner noted the Veteran's diagnosis of diabetes mellitus, type II, controlled by diet alone and atherosclerotic coronary heart disease.  The examiner noted that the Veteran is capable of engaging in sedentary type of work.  In that regard, the examiner noted that the Veteran's METS of more than 7 with normal EF of 60 percent and reasonably controlled diabetes.  

The Veteran indicated that he previously worked as a maintenance worker, prior to leaving work due to his disabilities.  His highest education level is high school.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  As a result of the Veteran's physical disabilities, namely his heart disability and diabetes, he is unable to engage in physically demanding employment.  While the chronic anxiety disability alone does not render him unable to work, he experiences severe sleep disturbances, anxiety, irritability, and difficulty establishing and maintaining effective relationships, which in combination with the functional impairment resulting from other service-connected disorders, results in an inability to obtain or retain any type of employment, including sedentary employment.  Additionally, the Veteran does not have the educational background which would allow him to find sedentary work.  His occupational background is solely in labor intensive professions and his limited educational background restricts his opportunities.  
The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 


ORDER

Entitlement to rating of 30 percent, but not higher, for the service-connected chronic anxiety disorder, prior to August 7, 2013, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to rating in excess of 30 percent for the service-connected chronic anxiety disorder is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


